Title: To Benjamin Franklin from Madame ——— Modenx de Saint-Wast, 26 November 1781
From: St. Wast, Madame —— Modenx de
To: Franklin, Benjamin


Ce Lundy 26. 9bre 1781
Madame De Saint Wast fait mille tres humbles Complimens a Monsieur francklin, Elle Se flatte qu’il n’a pas oublié la promesse qu’il luy a faite de luy faire L’honneur de Venir diner chez Elle Mercredy prochain avec Monsieur son petit fils. Messieurs De La haute et de st. Wast luy font mille complimens; La Santé du dernier est beaucoup meilleure.
 
Addressed: A Monsieur / Monsieur francklin / A Passy
